980 F.2d 744
NOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.A.S. McGAUGHAN COMPANY, INC., Plaintiff-Appellant,v.The UNITED STATES, Defendant-Appellee.
No. 92-5069.
United States Court of Appeals, Federal Circuit.
Oct. 16, 1992.

Before MAYER, Circuit Judge, FRIEDMAN, Senior Circuit Judge, and CLEVENGER, Circuit Judge.
PER CURIAM.


1
A.S. McGaughan Company, Inc., appeals the judgment of the United States Claims Court that McGaughan is not entitled to compensation for expenses incurred by its subcontractor under its contract with the United States Army Corps of Engineers.   We affirm on the basis of the trial court's opinion, 24 Cl.Ct. 659 (1991).